                                  UNITED STATES DISTRICT COURT

                                  MIDDLE DISTRICT OF LOUISIANA


ACTION INDUSTRIES, INC.                                                             CIVIL ACTION

VERSUS
                                                                                    NO. 19-509-BAJ-RLB
INNOPHOS, INC.


                                                       ORDER


         Before the Court is Plaintiff’s Motion to Compel Mediation or Alternatively, Defendants

be Sanctioned in Accordance with Federal Rule 37[b](2)(A). 1 (R. Doc. 14). The deadline for

filing an opposition has not expired. LR 7(f).

         On October 16, 2019, the Court held a telephone conference with counsel for the parties.

(R. Doc. 9). The Court informed the parties that a scheduling order would not be entered in light

of the pending Motion to Dismiss, or alternatively, Motion to Stay and Compel Arbitration (R.

Doc. 3) and Motion for Default Judgment (R. Doc. 4). The Court also encouraged the parties to

explore the possibility of settlement.

         Plaintiff now seeks an order pursuant to Rule 37[b](2)(A) of the Federal Rules of Civil

Procedure compelling Defendant to participate in mediation or, in the alternative, awarding

sanctions in light of Defendant’s failure to participate in mediation proceedings.

         The Court finds no basis for the relief sought. The Court’s October 16, 2019 Order did

not require any party to participate in mediation proceedings. Accordingly, any unwillingness by

Defendant to participate in mediation proceedings is not in violation of the Court’s order.


1
  Plaintiff’s motion seeks relief under “Rule 37(2)(A).” (R. Doc. 14 at 1). It appears that Plaintiff is attempting to
reference Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure. Rule 37(b)(2)(A) provides sanctions where a
party violates a discovery order.
Furthermore, Plaintiff has not provided the Court with any specific contractual or legal

requirement that Defendant participate in mediation proceedings. The Court will not compel a

party to so participate under these circumstances.

       IT IS ORDERED that Plaintiff’s Motion (R Doc. 14) is DENIED.

       Signed in Baton Rouge, Louisiana, on March 24, 2020March 24, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE
